JUDGE J. JONES,
specially concurring.
131 I write separately to emphasize the narrowness of our holding in this case.
1 32 It is commonplace for parties to settle disputes based on incomplete information. This is so in non-dissolution of marriage civil cases where C.R.C.P. 26 requires parties to disclose certain categories of information and documents "without awaiting a discovery request." CRCP. 26(a)(1). Notwithstanding a party's failure to comply with that obligation, a court ordinarily will enforce a settlement agreement reached after those disclosures are due. This is because, in settling a case, a party understands, or is deemed to understand, that it is foregoing the opportunity to learn of additional relevant information that may be in an opposing party's possession. And the judicial system recognizes a strong public policy favoring the enforcement of settlement agreements and the final*916ity of litigation. See MWS Wire Indus., Inc. v. Cal. Fine Wire Co., 797 F.2d 799, 802 (9th Cir.1986); Aro Corp. v. Allied Witan Co., 531 F.2d 1368, 1372 (6th Cir.1976); Denburg v. Parker Chapin Flattau & Klimpl, 82 N.Y.2d 375, 604 N.Y.S.2d 900, 624 N.E.2d 995, 1000 (1993).
33 This policy no doubt applies to dissolution of marriage cases. But it has been tempered in this contest by C.R.C.P. 16.2(e)(10). That provision states that the court entering a decree of dissolution retains jurisdiction thereafter for five years specifically to enforce the disclosure obligations of C.R.C.P. 16.2(e). As a remedy for material nondisclosure, a court may set aside the original decree and reallocate assets and liabilities. In so providing, C.R.C.P. 16.2(e)(10) does not distinguish between decrees entered based on settlements between parties and those entered following contested hearings.
€34 Thus, dissolution of marriage cases differ from ordinary civil cases (in which C.R.C.P. 26 governs disclosures) by placing even greater emphasis on a party's obligation to proactively disclose material information. In doing so, it provides an avenue for setting aside a final judgment not ordinarily available in civil cases.
1 35 I think that, conceivably, parties in a dissolution of marriage case could settle any dispute over division of marital assets and liabilities in a way that waives any right to later seek to set aside the decree under C.RC.P. 16.2(6)(10). But such a waiver would have to be very explicit, and would have to acknowledge that the parties may not have complied with their disclosure obligations under C.R.C.P. 16.2(e), but that they desire to settle regardless of any such failure, whether deliberate or otherwise. The language of the settlement agreement on which husband relies in this case does not go quite that far. Therefore, wife retained the right to seek to set aside the decree under C.R.C.P. 16.2(e)(10).
136 In sum, our resolution of this case turns on two considerations: the language of C.R.C.P. 16.2(e)(10) and the specific language of the settlement agreement. No one should regard our decision as having any relevance outside the dissolution of marriage context.